Citation Nr: 1528239	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO. 09-23 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for pancreatitis, including as secondary to service-connected post-traumatic stress disorder (PTSD) and left ankle disability.

2.  Entitlement to service connection for rheumatoid arthritis, including as secondary to left ankle disability and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2015, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the Veteran's claims for service connection on a secondary basis, the Board notes that secondary service connection may be established for a disability that is either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A February 2014 VA medical opinion states that the Veteran's pancreatitis and rheumatoid arthritis are less likely than not proximately due or the result of the Veteran's medications for service-connected PTSD and left ankle disability.  The opinion does not address aggravation.  38 C.F.R. § 3.310(a).  Accordingly, Remand is necessary to obtain an addendum opinion regarding whether the Veteran's service-connected PTSD and left ankle disabilities have aggravated his pancreatitis and rheumatoid arthritis; that is, whether the Veteran's pancreatitis and rheumatoid arthritis permanently worsened beyond the natural progression because of his service-connected disabilities.

In addition, the Veteran has also asserted that his rheumatoid arthritis is secondary to the left ankle disability itself, as well as directly related to service.  See May 2007 claim; see also June 2015 Informal Hearing Presentation.  Therefore, the addendum opinion should address whether rheumatoid arthritis is directly related to service and/or caused or aggravated by the service-connected left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the Veteran's electronic claims file to the same VA examiner who provided the February 2014 opinion, or a suitable substitute if that examiner is unavailable.  Request that the examiner review the claims file, including a copy of this Remand, and provide opinions as to: 

a) Whether it is at least as likely as not (50 percent or better probability) that the Veteran's pancreatitis and/or rheumatoid arthritis is caused or aggravated by his service-connected PTSD, left ankle disability, and/or medications taken for PTSD and left ankle disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

b) Whether it is at least as likely as not that the Veteran's rheumatoid arthritis had its clinical onset in service or within the first post service year?

2.  Thereafter, determine whether any additional evidentiary development is warranted.  The claims must be readjudicated.  If any determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




